           Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1251V
                                         UNPUBLISHED


    STUART WEAVER,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: April 7, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Guillain-Barre
                        Respondent.                           Syndrome (GBS)


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On September 14, 2017, Stuart Weaver filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered the Miller-Fisher variant of Guillain-
Barré syndrome which both meets the Table definition for GBS and was causally related
to the influenza vaccine he received on December 8, 2014. Petition at ¶¶ 4, 7, 10;
Stipulation, filed Apr. 7, 2020, at ¶¶ 1-2, 4. Petitioner further alleges that he received
the vaccination in the United States, that he suffered the residual effects of his GBS for
more than six months, and that neither he nor any other individual has filed a civil action
or received compensation for his GBS. Petition at ¶¶ 4, 9, 12-13; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner has satisfied the Table requirements for a



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 2 of 7



GBS/MFV claim, that his alleged GBS/MFV, or any other injury, was caused-in-fact by a
flu vaccination, and that petitioner’s condition persisted for at least six months.”
Stipulation at ¶ 6.

       Nevertheless, on April 7, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $75,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
            Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 3 of 7



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*************************************
STUART WEAVER,                      *
                                    *
                  Petitioner,       *                         No. 17-1251V
                                    *                         Chief Special Master Corcoran
v.                                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1.       Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The

petition seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza

(“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.

§ 100.3 (a).

       2.       Petitioner received a flu immunization on December 8, 2014.

       3.       The vaccine was administered within the United States.

       4.       Petitioner alleges that he developed the first symptom or manifestation of the

onset of Guillain-Barré Syndrome – Miller Fisher variant (“GBS/MFV”) within the time period

set forth in the Table. Alternatively, petitioner alleges that his GBS/MFV was caused-in-fact by

a flu vaccine. He further alleges that he has experienced residual effects of this injury for more

than six months.
            Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 4 of 7



       5.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his condition.

       6.       Respondent denies that petitioner has satisfied the Table requirements for a

GBS/MFV claim, that his alleged GBS/MFV, or any other injury, was caused-in-fact by a flu

vaccination, and that petitioner’s condition persisted for at least six months.

       7.       Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

       A lump sum of $75,000.00 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       9.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10.      Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or



                                                  2
          Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 5 of 7



State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, a flu vaccination administered on December 8, 2014, as

alleged by petitioner in a petition for vaccine compensation filed on or about September 14,

2017, in the United States Court of Federal Claims as petition No. 17-1251V.




                                                     3
          Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 6 of 7



       14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

       15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.     This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner has satisfied the Table requirements for a

GBS/MFV claim, that his alleged GBS/MFV, or any other injury, was caused-in-fact by a flu

vaccination, or that petitioner’s condition persisted for at least six months.

18.    All rights and obligations of petitioner hereunder shall apply equally to petitioner’s heirs,

executors, administrators, successors, and/or assigns.

                           END OF STIPULATION

/
/
/
/


                                                  4
              Case 1:17-vv-01251-UNJ Document 60 Filed 05/12/20 Page 7 of 7




     Respectfully submitted,

:,   PETITIONER:
'·




     STUART WEAVER

                                                    AUTHORIZED REPRESENTATIVE
                                                    OF HE ATTORNEY GENERAL:
                                                                              [G
                                                    - --......=..;;,,,-- RINEE.REEVES

     Maglio, Christopher & Toale, P.A.              Deputy Director
     1015 15th St. NW, Suite 1125                   Torts Branch
     Washington, DC 20005                           Civil Division
     (888) 952-5242                                 U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, DC 20044-0146

     AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD FOR

                                                    ~IL ~~
     OF THE SECRETARY OF HEALm
     AND HUMAN SERVICES:



     TAMARA OVERBY
                                                     ° J ~ v__
                                                    DEBRA~GLEY
     Acting Director                                Senior Trial Attorney
     Division of Injury Compensation Programs       Torts Branch
     Healthcare Systems Bureau                      Civil Division
     U.S. Department of Health                      U.S. Department of Justice
     5600 Fishers Lane                              P.O. Box 146
     Parklawn Building, Mail Stop 08N 1468          Benjamin Franklin Station
     Rockville, MD 20857                            Washington, DC 20044-0146
                                                    (202) 616-4181


     Dated:    ~ / '7 / J.-0




                                                5
